Title: To James Madison from Juan Francisco de Lasa, 27 February 1808
From: de Lasa, Juan Francisco
To: Madison, James



Philadelphia Feby. 27th. 1808

The Petition of the subscribers subjects of his Catholic Majesty, now tranciently residing within the United States
Most respectfully Sheweth
That your Petitioners as well as several others of their Countrymen whose names do not appear here subscribed on account of their temporary absence from this City, have come to the United States either as agents for Commercial Houses residing in the Spanish Dominions, or in the pursuit of their own Commercial concerns, in order to effect the recovery of monies due to them or the like, but in all cases on business which required only a temporary stay in this Country, & not with a view of establishing here their permanent residence.  That having completed the transaction of the business which had brought them hither they were preparing to return home, when the embargo lately laid by the legislature of the United States put a sudden stop to their departure.  That on the 10th. of the present month they applied by Petition to the Consul General of Spain that he might apply in their behalf to the Government of the United States, and obtain for them if possible the means of effecting their return to the Spanish Dominions, but the said Consul has informed them that the said Government pressed by more important Concerns, had not yet returned an answer to his application.
Anxious as your Petitioners are to return to their respective homes, families and affairs and fearful as they are of being detained here at a considerable expence but which yet will be trifling when compared with the loss which their absence from home will occasion to them, they have taken the resolution humbly and respectfully to lay their case before you, hoping that the American Government will be pleased to consider it in their Wisdom, & to grant them relief in the premises.
They therefore humbly pray that they may be permitted to hire a Vessel, & that the same may be cleared out from the Custom house of this City, New York, or Baltimore to Sail on ballast for some Port or Ports of the dominions of Spain, with your Petitioners on board & Such others of their Countrymen as may be in a similar situation with them, & desirous of returning home, the whole under such restrictions as the Laws or interest of the United States may require, & to which they will most chearfully submit.
And Your Petitioners Shall ever pray.

Juan Franco. de Lasaof the house of Yriarte & Lasa of Havana.
Jose Anto. de Yarzaof the house of Ramirez y Yarza of HavanaJuan Ba. Savelleof the house of José Mayez Tarafa of Havana.


Philadelphia Feby. 27th. 1808.We the Subscribers Citizens of the United States residing in Philadelphia, Certify that we are well acquinted with the above Petitioners, that they are such as they Style themselves, & we do respectfully recommend their Case to the Consideration of Government.

Jared Ingersoll
John Leamy Jr.
Stephen Girard
L Clymer
Peter S. Du Ponceau


